          Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 1 of 13




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Jared Horan, being first duly sworn, hereby depose and states as follows:

                                PURPOSE OF THE AFFIDAVIT

   1. This affidavit is submitted in support of a Criminal Complaint for SANDY POMEROY

WEYER (hereinafter “Weyer”), charging violations of 18 U.S.C. § § 1512(c)(2) and 2; 18 U.S.C.

§§ 1752(a)(1) and (2); and 40 U.S.C. §§ 5104(e)(2)(D) and (G).

                                 BACKGROUND OF AFFIANT

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI). I have been

in this position since 2016. I am currently assigned to a squad that investigates criminal enterprises

and violent gangs for the Washington Field Office. I have training and experience in the areas of

violent crimes, gang-related criminal activity, interviews and interrogations, evidence recovery,

and source recruitment.

     3.        Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

               STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

                       Background – The U.S. Capitol on January 6, 2021

          4.   The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed


                                                  1
        Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 2 of 13




to members of the public.

       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       6.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

       7.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       8.      Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President



                                                2
        Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 3 of 13




Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       9.      After the U.S. Capitol was breached, United States Capitol Police (USCP)

requested assistance from law enforcement agencies in the area to protect the Capitol, keep people

from entering the Capitol, and expel the crowd that was inside the Capitol. Multiple officers with

the Metropolitan Police Department and other law enforcement officers came to assist.

       10.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       11.     News coverage of January 6, 2021, documented numerous attacks on members of

the news media who were present to cover the events at, around, and in the U.S. Capitol

building. These included reports of members of the news media being harassed, threatened,

robbed, and assaulted based on their perceived roles as journalists, and equipment belonging to

several news organizations was stolen, damaged, and/or destroyed.

                                  Facts Specific to This Complaint

       As described herein, Weyer not only unlawfully entered the U.S. Capitol on January 6,

2021, but also engaged in obstructive conduct while in the U.S. Capitol.

                                 Assault on a NY Times Photographer

       12.     On January 10, 2021, a photographer for the New York Times, a credentialed

member of the news media (MONM) who was lawfully working at the U.S. Capitol on January 6,


                                                 3
        Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 4 of 13




2021, was interviewed by law enforcement about the events at the U.S. Capitol on January 6, 2021

(hereinafter, “MONM victim”). According to the statement she gave to law enforcement, the

MONM victim was in the Capitol building, near the ceremonial entrance to the Capitol rotunda

performing her official duties when approximately four to five men approached her. According to

her, one of the men asked the MONM victim, “who do you shoot for?” According to the MONM

victim, she did not respond to the question and one of the male suspects reached into her vest and

removed her press credentials. According to the MONM victim, once the men saw the credentials

were from the New York Times, the men become agitated and angry.

       13.     According to the statement provided to law enforcement, the men then pushed the

MONM victim to the ground, taking her camera. While on the ground, she continued to fight the

men off and began to scream loudly for help. After she screamed, the males began to walk away.

According to the MONM victim, she got up, chased after the men, and grabbed the backpack of

one of the men in an effort to get her camera back. According to the MONM victim, she told the

men, “give me my camera back, that’s my livelihood,” however, one of the men again pushed the

MONM victim away as the men fled the Capitol.

       14.     On or about January 13, 2021, the FBI obtained surveillance video from U.S.

Capitol Police of this incident inside the U.S. Capitol on January 6, 2021. Based on my experience

and review, I believe that this surveillance video corroborates the actions as described by the

MONM victim in paragraphs 12 and 13, above.

                            Identification of Sandy Pomeroy Weyer

       15.     As depicted on U.S. Capitol surveillance footage (see first image below), at

approximately 2:42:53 p.m., while the MONM victim is being assaulted, a white middle-aged

female, with auburn hair in a loose-fitted ponytail, wearing a red hoodie-style sweatshirt with the



                                                4
        Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 5 of 13




words “2020 Trump” written in white on the front of the sweatshirt appears at the bottom of the

staircase.




        16.   As depicted in images above, the woman has a jacket tied around her waist, a cross-


                                               5
        Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 6 of 13




body bag, and a cell phone in her right hand. Initially, the woman appears to be staring at the top

of the staircase in the direction of the landing. The woman then runs up toward the top of the

staircase to the landing area. As depicted in the image above, at approximately, 2:43:06 p.m. the

MONM victim runs down the staircase toward two of the men who assaulted and robbed her of

her camera. The woman in the red sweatshirt has a cell phone in her right hand and is taking video

of the MONM victim running down the stairs after the assault and theft. The woman in the red

sweatshirt continues to film the interaction between the MONM victim and the two male

individuals as the MONM victim attempts to retrieve her camera. Based on my review of the

surveillance footage, it is apparent that the woman in the red sweatshirt is taking a video and that

it appears to be taken via a social media platform, such as Facebook provides.

       17.     On January 7, 2021, the FBI received a tip through the FBI Office of Public Affairs

Digital Media Tips website. The tipster, whose identity is known to the government, provided a

screen capture of a photograph posted on Facebook that appears to have been taken outside the

U.S. Capitol on (what appears to be) January 6, 2021. (See image below.) The photo is of six

individuals, including a white middle-aged female, with auburn hair in a loose-fitted ponytail,

wearing a red hoodie-style sweatshirt with the words “2020 Trump” written on the front of the

sweatshirt. Along with the screen capture, the tipster also included the following:

               “Sandy Pomeroy Weyer entered in the Capitol on Jan 6th with . . .
               I have screen shots of Sandy stating she stormed the Capitol. She
               also had a live however Facebook took it down. sandy also stated
               she has no fear when asked if gets in trouble with the police.”

The Facebook profile provided by the tipster indicated the subject was Sandy Pomeroy Weyer

with a Facebook name: “Sandy Pomeroy Weyer.” Based on my visual comparison between the

Facebook photo, provided by the tipster, and the surveillance video of the subject in the red

sweatshirt, the person in these images appear to be the same. Additionally, the clothing,


                                                 6
        Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 7 of 13




complexion, hairstyle, and accessories of the person in the Facebook profile provided by the tipster

appeared to match the person in the surveillance video described above.




                                                 7
Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 8 of 13




                               8
       Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 9 of 13




       18.    I have reviewed a copy of a driver’s license photo of Sandra S. Weyer residing at

in Mechanicsburg, PA 17050. I have compared it with photos and videos taken at the U.S. Capitol

on January 6, 2021. Based on my review, I conclude the individual in the driver’s license photo

of Sandra S. Weyer appears to have similar physical characteristics as the individual who was

present inside the U.S. Capitol on January 6, 2021, as shown above in paragraphs 15 and 17.

       19.    On or around January 29, 2021, law enforcement received records from Facebook

for accounts associated with “Sandy Pomeroy Weyer.”             Facebook records identified two

associated accounts. Facebook records also identified phone number +1717802XXXX as being

affiliated with the accounts.

       20.    On February 11, 2021, Facebook provided subscriber information for one account

which listed a registration date of February 28, 2017, and a closure date of January 9, 2021. The

name associated with the account is listed as Sandy Pomeroy Weyer and the account was verified,

meaning the account holder responded to a text message sent to the telephone number

+1717802XXXX. On February 11, 2021, Facebook also provided subscriber information for

another account, which listed a registration date of January 8, 2021 – one day prior to the deletion

of the account associated with Sandy Pomeroy Weyer. The name associated with the new account

is listed as Sandy Sue and the account was verified on January 8, 2021 using the cell phone

number +1717802XXXX – the same phone number used to verify the account associated with

Sandy Pomeroy Weyer.

       21.    According to records obtained through a search warrant, on January 6, 2021, in and

around the time of the incident, the cellphone associated +1717802XXXX was identified as

having utilized a cell site consistent with providing service to a geographic area that included the

interior of the United States Capitol building.



                                                  9
        Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 10 of 13




                             Content from Facebook Search Warrant

        22.     I have reviewed the search warrant return from a warrant authorized by a magistrate

judge in the District of Columbia for the Facebook accounts associated with Weyer. The account

includes several postings regarding her intent in traveling to the United States Capitol and

participating in the events of that day, including the riot at the U.S. Capitol. In addition, the account

includes several lengthy videos which were live-streamed by Weyer on January 6, 2021.

        23.     For example, on or about on January 6, 2021 at 11:53:21 UTC, Weyer posted a

photograph of her and other individuals in what appeared to be a vehicle with the status “Patriots

on the way to Washington, DC.”

        24.     On or about on January 7, 2021, at 3:22:41 UTC, Weyer uploaded a photograph of

what appears to be her and some of the same individuals who were in the earlier photo, outside the

U.S. Capitol. Under the photograph, Weyer’s account had a text exchange with multiple other

accounts, to include some but not all of, the following:

    •   Text to Sandy Pomeroy Weyer: “did u see the woman that got shot”;

    •   Text to Sandy Pomeroy Weyer from User W.D.: “Hope u guys had nothing to do with the

        riots they were all hoodlums And traitors”;

    •   User Sandy Pomeroy Weyer response to User W.D.: “I seen no riots. I saw Patriots sick

        of being lied to and the election being stolen from us! I saw no violence from the

        Patriots!”;

    •   User Sandy Pomeroy Weyer to another user: “I did what needed to be done! I’m happy.”

        25.     On or about on January 6, 2021, and January 7, 2021, Weyer’s account had the

following chat exchange with Facebook user C.H.:

    From C.H.: “Sandy lost your live feed. FBI on the way. Here are some pictures. The Patriot


                                                   10
       Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 11 of 13




   in the office is in Pelosi chair. Not a good thing for the majority of us that wanted a peaceful

   protest.”

   Sandy Pomeroy Weyer: “I didn't see any Trump supporters rioting or being violent. Now that

   doesn't mean that didn't happen but I only saw Patriots that are sick and tired of being lied to

   and having the vote stolen from us. We may have broken through the barricades and the

   doors to the Capitol...but I know that my group was not violent or rioting and I didn't see any

   other Patriots rioting or being violent.”

       26.     In another Facebook exchange on or around January 7, 2021, Weyer replied to a

comment on a post from RM regarding the removal of materials Weyer posted on January 6, 2021,

to her Facebook account:

       “[y]es FB removed them. I got one back from a friend but I would like all them since I

       was right up front. The truth is on those videos!”

       27.     I have also reviewed the videos associated with Weyer’s account that were recorded

on January 6, 2021. In one video, Weyer is outside the doors to the East Rotunda at the U.S. Capitol

encouraging the crowd as it attempts to breach the doors at that entrance. She comments that the

crowd had breached the barricades, and that she was at the U.S. Capitol. She joins the crowd in

chanting: “STOP THE STEAL” and says, “taking our country back.”

       28.     In another video recorded from outside the U.S. Capitol on January 6, 2021, Weyer

repeatedly joins the crowd in saying “LET US IN” and states that the crowd is trying to “break the

fucking doors down.” Later in the same video, she joins the chant to “BREAK THAT DOOR.”

       29.     In another video, recorded from inside the U.S. Capitol on January 6, 2021, Weyer

starts up the stairs near the East Rotunda entrance. As Weyer gets to the lower landing of the

staircase, she records the assault on the MONM victim, who can be heard screaming for



                                                11
       Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 12 of 13




approximately 10 seconds in the video. Weyer’s video also captures the MONM victim getting up

after being assaulted by several men on the upper landing. Weyer yells: “GET THE FUCK OUT”

as the MONM victim descends the stairwell going toward her assailants. Weyer then yells:

“FUCKING TRAITOR, GET THE FUCK OUT” as the MONM victim continues to descend the

stairwell and attempts to grab at the backpack of her assailants and is pushed backward. Weyer’s

video then captures the MONM victim as she makes a second attempt to grab at the backpack of

her assailants as they descend the stairwell. Weyer can be heard yelling: “GET HER OUT, MACE

HER” as the MONM victim is again pushed back by her assailants as they flee.

       30.     In another video, recorded outside the Capitol following the assault on the MONM

victim, Weyer appears to be responding to comments on her Facebook Live feed and states “[t]he

woman who was screaming in the Capitol was, um, anti-Trump, let’s put it that way, that’s why

they removed her.”

                                         Probable Cause

       31.     Based on the foregoing, your affiant submits that there is probable cause to believe

that SANDY POMEROY WEYER violated 18 U.S.C. § 1752(a)(1),and (2), which makes it a

crime to (1) knowingly enter or remain in any restricted building or grounds without lawful

authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engage in disorderly or disruptive conduct in, or within

such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,

impedes or disrupts the orderly conduct of Government business or official functions. For

purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or

otherwise restricted area of a building or grounds where the President or other person protected by

the Secret Service, including the Vice President, is or will be temporarily visiting; or any building



                                                 12
       Case 1:21-mj-00483-RMM Document 1-1 Filed 06/24/21 Page 13 of 13




or grounds so restricted in conjunction with an event designated as a special event of national

significance.

       32.      Your affiant submits there is also probable cause to believe that SANDY

POMEROY WEYER violated 40 U.S.C. § 5104(e)(2)(D) and (G), which make it a crime to

willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly

or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent

to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of

Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a

committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in

any of the Capitol Buildings.

       33.      Your affiant submits that there is also probable cause to believe that SANDY

POMEROY WEYER violated 18 U.S.C. § 1512(c)(2) and § 2, which makes it a crime to corruptly

obstruct, influence, or impede any official proceeding, including a proceeding of Congress, or

make an attempt to do so, and aid and abet in doing so.



                                              _______________________________________
                                              SPECIAL AGENT JARED HORAN
                                              FEDERAL BUREAU OF INVESTIGATION


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 24th day of June 2021.

                                              ___________________________________
                                              ROBIN M. MERIWEATHER
                                              U.S. MAGISTRATE JUDGE




                                                 13
